Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20      PageID.1     Page 1 of 36




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

HUNGRY HOWIE’S PIZZA & SUBS, INC.,
a Michigan corporation,

            Plaintiff,
                                                        Case No.
v.
                                                        Hon.
GRUBHUB HOLDINGS INC.,
a Delaware corporation,

          Defendant.
__________________________________/

                     COMPLAINT AND JURY DEMAND

      Plaintiff, Hungry Howie’s Pizza & Subs, Inc. (“Plaintiff” or “Hungry

Howie’s”), by and through its undersigned attorneys, for its Complaint against

GrubHub Holdings Inc., formerly GrubHub, Inc., (“Defendant” or “GrubHub”)

(see name change document attached as Exhibit A) states as follows:

                                   PARTIES

     1.     Plaintiff Hungry Howie’s is a Michigan corporation with its principal

place of business at 30300 Stephenson Highway, Suite 200, Madison Heights,

Michigan 48071.     Hungry Howie’s is a prominent, Michigan-based pizza chain

franchisor, founded in 1973, now with over 500 stores located in 22 states around

the country, famous for its “FLAVORED CRUST®” brand pizza.                 Hungry

Howie’s goods and services include delivery of its food items, in all locations
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20        PageID.2   Page 2 of 36




around the country, without exception (“Hungry Howie’s Goods and Services”).

In connection with Hungry Howie’s Goods and Services, Hungry Howie’s owns an

extensive collection of proprietary materials, including, by way of example,

distinctive trademarks, copyrighted artwork, photographs, menus, apps, digital,

print, television and related materials used to promote its goods and services, many

of which are the subject of various registered trademarks and copyrights, including,

among them, an extensive portfolio of registered trademarks for “Hungry

Howie’s,” “Howie’s” and other marks (the “Hungry Howie’s Marks”), and the

below iconic artwork which is the subject of Copyright Registration VA 1-833-740

dated August 9, 2012 (“Hungry Howie’s Copyright Registration”)(collectively, all

the foregoing “Hungry Howie’s Proprietary Materials”). See Exhibit B for a copy

of the copyright registration certificate.




     2.      Hungry Howie’s provides strict, limited licenses and permissions to

its franchisees to use Hungry Howie’s Proprietary Materials, all of which are

subject to strict quality controls and limitations, including a general prohibition

against entering into or granting sublicenses.

     3.      Hungry Howie’s requires its franchisees to comply with strict quality

requirements regarding food preparation, customer service, and food delivery, and
                                             2
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20         PageID.3    Page 3 of 36




in 2018, issued a written prohibition to all franchisees against entering into service

arrangements with third-party delivery providers, such as GrubHub. See Exhibit

C for a copy of the 2018 Memorandum to franchisees.

      4.     Defendant GrubHub is a Delaware corporation with a place of

business at 1065 Avenue of the Americas, New York, New York 10018 and its

headquarters at 111 W. Washington Street, Suite 2100, Chicago, Illinois 60602.

On information and belief, Defendant’s involvement in the restaurant services

market is limited to a third-party food delivery service delivering restaurant orders

to other companies’ customers (“Defendant’s Services”).          GrubHub does not

provide food preparation or restaurant services. GrubHub has recently been the

subject of controversy in the news and is a defendant in a class action lawsuit with

respect to its business practices.

                        NATURE OF THE COMPLAINT

      5.     This is a civil action for damages and injunctive relief under

applicable federal authority arising out of the Defendant’s willful acts of trademark

and copyright infringement, unfair competition, misappropriation, unjust

enrichment, and tortious interference with contractual relations as a result of

Defendant deliberately and knowingly infringing Plaintiff’s trademarks and

copyrighted materials and interfering with Plaintiff’s contractual business relations

with its franchisees.


                                          3
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20         PageID.4   Page 4 of 36




                         JURISDICTION AND VENUE

      6.     This is an action for trademark infringement under 15 U.S.C. § 1114,

for unfair competition under 15 U.S.C. § 1125(a), copyright infringement under 17

U.S.C. § 301, for common law trademark infringement, unfair competition,

misappropriation, unjust enrichment and tortious interference with contractual

relations.

      7.     This Court has jurisdiction over the subject matter of this action

pursuant to 15 U.S.C. § 1121, 17 U.S.C. §301 and 28 U.S.C. §§ 1331, 1338(a) and

(b). Jurisdiction over the state law claims is also appropriate under 28 U.S.C. §

1367(a) and principles of pendent jurisdiction.

      8.     Personal jurisdiction over Defendant and venue is proper in this

judicial district because: (1) upon information and belief, Defendant does business

in this judicial district and elsewhere in Michigan through, at least its interactive

website at https://www.grubhub.com (“Defendant’s Website”) and its mobile

application (“Defendant’s Mobile Application”) through which sales can be placed

and on which Defendant uses the identical and confusingly similar marks and

copyrighted material to that of Plaintiff’s Hungry Howie’s Proprietary Materials

and (2) because a substantial part of the events or omissions giving rise to the

claims in this case, including the tortious conduct about which Plaintiff complains,




                                         4
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20     PageID.5   Page 5 of 36




occurred and has been committed by Defendant in this judicial district and

elsewhere in Michigan. 8 U.S.C. §1391(b).

                          FACTUAL BACKGROUND

        9.    As a result of the quality of Hungry Howie’s Goods and Services

provided over nearly half a century under its Hungry Howie’s Marks, Hungry

Howie’s has become an iconic presence in the pizza delivery market, the 11th

largest pizza chain in the U.S., known for its goods and services sold under its

famous “FLAVORED CRUST®” mark and its recognizable Howie’s face design


mark [         ] (“Howie’s Face Design”) both incorporated in its widely used

mark:




        10.   Hungry Howie’s has been voted one of America’s Top 25 Best Pizza

Chains by consumers and is consistently recognized as one of the Top 500

Restaurant Chains by Restaurant Business (2016, 2017, 2018, 2019), one of the

Top 200 Food & Restaurant Franchises by Entrepreneur Media, Inc. (2018) and

was awarded Chain of the Year by Pizza Today Magazine (2004). See Exhibit D

for copies of a sampling of supportive articles about Hungry Howie’s and Hungry

Howie’s Goods and Services.

                                       5
     Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20             PageID.6        Page 6 of 36




              11.   Over the years, Hungry Howie’s has invested extensively in

   developing, promoting and providing Hungry Howie’s Goods and Services under

   its brand of well-known marks. In connection with its substantial investment,

   Hungry Howie’s owns numerous trademark registrations for its Hungry Howie’s

   Marks, including, by way of example only, the following U.S. Registrations

   (hereafter “Hungry Howie’s Registrations”) Copies of the corresponding

   certificates of registration are attached as Exhibit E:
Mark/Name             Registration No.   Registration Date    Full Goods/Services
HUNGRY HOWIE'S        1478125            February 23, 1988    (Int'l Class: 42)
                                                              restaurant services


HUNGRY HOWIE'S        2269143            August 10, 1999      (Int'l Class: 30)
(Stylized)                                                    foods, namely, pizza, sandwiches and breads
                                                              (Int'l Class: 42)
                                                              restaurant, carry-out services




HUNGRY HOWIE'S        3916530            February 8, 2011     (Int'l Class: 30)
FLAVORED CRUST                                                pizza, bread, sandwiches, sauces
PIZZA and Design                                              (Int'l Class: 43)
                                                              restaurant services, carry out restaurant
                                                              services, including pizza, chicken wings, subs,
                                                              breads for consumption on or off premises


HUNGRY HOWIE'S        3306195            October 9, 2007      (Int'l Class: 43)
PIZZA (Stylized)                                              restaurant services




HUNGRY HOWIE'S        3847826            September 14, 2010   (Int'l Class: 43)
PIZZA & SUBS and                                              restaurant services, carry out restaurant
Design                                                        services, featuring pizza, bread, sandwiches,
                                                              salads and wings




Design Only           3900799            January 4, 2011      (Int'l Class: 43)
                                                              restaurant services, carry out and delivery



                                                6
    Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20          PageID.7        Page 7 of 36



Mark/Name          Registration No.   Registration Date   Full Goods/Services
                                                          restaurant services, including pizza, chicken
                                                          wings, subs, breads for consumption on or off
                                                          premises



3 CHEESER HOWIE    3421392            May 6, 2008         (Int'l Class: 30)
BREAD                                                     bread, dipping sauce


FLAVORED CRUST     3844856            September 7, 2010   (Int'l Class: 30)
ORIGINAL PIZZA                                            foods, namely, pizza, sandwiches and breads
HUNGRY HOWIE'S                                            (Int'l Class: 43)
PIZZA & SUBS and                                          restaurant services, carry-out restaurant
Design                                                    services, including pizza, chicken wings, subs,
                                                          breads for consumption on or off premises




HOWIE BREAD        3342857            November 27, 2007   (Int'l Class: 30)
                                                          bread, dipping sauce


HOWIE BROWNIE      4939746            April 19, 2016      (Int'l Class: 30)
                                                          brownies


HOWIE NOWIE        3966126            May 24, 2011        (Int'l Class: 43)
                                                          restaurant services, carry out restaurant
                                                          services, including pizza, chicken wings, subs,
                                                          bread, for consumption on or off the premises


HOWIE REWARDS      5244503            July 18, 2017       (Int'l Class: 09)
                                                          downloadable software in the nature of a
                                                          mobile application for use in the administration
                                                          of a customer loyalty program providing
                                                          discounts, loyalty points, and incentives for
                                                          restaurant customers, online tracking that
                                                          provides customers with access to information
                                                          on membership points, tracking of purchases,
                                                          providing games, puzzles, contests
                                                          (Int'l Class: 35)
                                                          administration of a customer loyalty program
                                                          providing discounts, rewards, bonuses and
                                                          incentives for restaurant customers; providing
                                                          a website featuring information on customer
                                                          loyalty program membership points; providing
                                                          a website that enables users to access
                                                          information about loyalty programs that
                                                          provide benefits to repeat customers,
                                                          membership points, tracking of purchases,
                                                          discounts, bonuses and incentives; business
                                                          management services, namely, customer
                                                          relationship management and social media
                                                          management


HOWIE ROLLS        4697033            March 3, 2015       (Int'l Class: 30)


                                              7
    Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20            PageID.8        Page 8 of 36



Mark/Name            Registration No.   Registration Date   Full Goods/Services
                                                            baked pizza dough stuffed with fillings


HOWIE WINGS          3384162            February 19, 2008   (Int'l Class: 29)
                                                            chicken wings


HOWIE MEAL           3416968            April 29, 2008      (Int'l Class: 30)
                                                            pizza



             12. Hungry Howie’s Trademark Registrations are valid, subsisting and in

   full force and effect, most having been registered for many years, and deemed

   incontestable.    Those registrations deemed incontestable constitute conclusive

   evidence of the validity of the marks, the registrations therefor, ownership of the

   marks and registrations and the exclusive right to use the marks throughout the

   United States in connection with the identified goods and services. The

   registrations of those not incontestable constitute prima facie evidence of the

   validity of the registered marks, the registrations therefor, the ownership thereof

   and the exclusive right to use the marks throughout the United States.

            13.   The Hungry Howie’s Marks are used extensively in connection with

   the sale of Hungry Howie’s Goods and Services and in various advertising and

   promotional media, including product packaging, menus, signage, television, radio,

   the internet, its mobile application and other media. Examples of such use can be

   viewed on Hungry Howie’s website at the domain name www.hungryhowies.com

   (“Hungry Howie’s Website”) and its mobile application (“Hungry Howie’s Mobile




                                                8
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20   PageID.9   Page 9 of 36




Application”). Reproductions showing examples of use of the Hungry Howie’s

Marks are shown below:

     a. Hungry Howie’s Website:




                                    9
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20   PageID.10   Page 10 of 36




                                     10
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20     PageID.11    Page 11 of 36




      b. Hungry Howie’s Mobile Application:




      14.   As a result of the excellent quality of Hungry Howie’s Goods and

Services and the widespread promotion thereof under the Hungry Howie’s Marks,

Hungry Howie’s Goods and Services have met with substantial commercial

success and widespread consumer recognition.

      15.   Hungry Howie’s Website and Hungry Howie’s Mobile Application,

as well as its other advertising, are replete with copyrighted images and other

copyrighted content, including text, graphics and photographs, all of which

represent extremely valuable, and exclusively owned assets of Plaintiff, and serve

to promote and identify Hungry Howie’s Goods and Services in a favorable and

attractive manner, included in such content and prominently featured on both

Hungry Howie’s Website and Hungry Howie’s Mobile Application is the artwork




                                       11
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20       PageID.12   Page 12 of 36




which is the subject of Hungry Howie’s Copyright Registration (all the foregoing

collectively, “Hungry Howie’s Copyright Material”).

      16.   Hungry Howie’s is the owner of the exclusive rights to Hungry

Howie’s Copyright Material, including derivative works.

                     DEFENDANT’S WRONGFUL ACTS

      17.   Defendant has been the subject of a number of complaints in

connection with its deceptive business activities. For example, in 2018, Defendant

was named defendant in a class action lawsuit alleging the company charged

restaurants commissions for telephone calls made through Defendant’s platform to

Defendant’s subscribing restaurants based on the length of the call and not whether

a food order was actually placed.        These charges were made despite the

subscribing restaurants being promised that Defendant would only be paid based

on actual food orders generated for the restaurants using Defendant’s services. See

Exhibit F for a copy of the complaint. This is not the lone case of alleged

fraudulent business practices by Defendant. Defendant has also been subjected to

adverse media publicity for its business practices. One exemplary article cites

complaints by small restaurant business owners claiming Defendant is listing their

restaurant menus without the restaurant’s permission causing customer confusion.

Another illustrative account alleges that Defendant has been purchasing thousands

of domain name registrations that resemble those of unrelated and unassociated


                                        12
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20        PageID.13    Page 13 of 36




restaurants to mislead customers to believe they are ordering directly from the

legitimate restaurant. See Exhibit G for copies of relevant articles.

      18.    Not only is Hungry Howie’s a direct victim of some of Defendant’s

above-identified activities, including but not limited to the unauthorized copying of

Hungry Howie’s menu, or portions thereof, and acquiring domain name

registrations as well as using URLs incorporating Hungry Howie’s name and

Hungry Howie’s Marks,        but it also suffers a competitive disadvantage by

Defendant delivering its goods, in addition to the delivery being unauthorized, as a

result of Defendant’s business agreement with Hungry Howie’s number one

competitor in the pizza business, namely, Pizza Hut.             Specifically, upon

information and belief, Pizza Hut’s parent company, Yum! Brands, is a significant

shareholder in Defendant and Pizza Hut US’ president, Artie Starrs, serves on

Defendant’s Board of Directors. Further, upon information and belief, Defendant

has entered into a contractual agreement with Yum! Brands to serve as Pizza Hut’s

official and only delivery partner. (See the attached article and excerpt from

Defendant’s SEC Annual Report at Exhibit H.)              Thus, Defendant has an

underlying and compelling interest to ensure the success of its official pizza

delivery partner, Pizza Hut, to the detriment of, and over competitors, such as,

Hungry Howie’s.




                                         13
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20       PageID.14   Page 14 of 36




      19.    Hungry Howie’s is not affiliated with Defendant or Defendant’s

Services, and has never granted Defendant authorization to deliver its food

products. To the contrary, Hungry Howie’s has contacted Defendant numerous

times to demand all use of Hungry Howie’s Marks and Hungry Howie’s Copyright

Materials be terminated yet the infringement continues. Further, Hungry Howie’s

has specifically advised Defendant of the prohibition against its franchisees from

purporting to grant licenses to utilize Hungry Howie’s Proprietary Materials, and

of the contractual prohibition against franchisees contracting with third-party

delivery service providers.

       20. Despite the fact that Hungry Howie’s has never granted Defendant

authorization to sell its food and is in no way affiliated with Defendant, Defendant

advertises, and has advertised in the past, that it delivers food from Hungry

Howie’s and its restaurants.

      21.    In a manner that creates an association between Defendant and

Hungry Howie’s, to boost Defendant’s unauthorized sale of Hungry Howie’s

goods, Defendant uses logos and marks that are identical or essentially identical to

certain of Hungry Howie’s Marks on Defendant’s Website and Defendant’s

Mobile Application.     See the below excerpts from Defendant’s Website and

Defendant’s Mobile Application showing a sampling of Defendant’s use of

Hungry Howie’s Marks.


                                        14
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20   PageID.15   Page 15 of 36




   a. Defendant’s Website:




                                     15
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20   PageID.16   Page 16 of 36




   b. Defendant’s Mobile Application:




                                        16
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20     PageID.17   Page 17 of 36




      22.   By utilizing the Hungry Howie’s Marks, and purporting to provide

Hungry Howie’s Goods and Services, Defendant creates the deceptive impression

that its services are authorized by, or the same as, Hungry Howie’s. As a result,

Hungry Howie’s has lost the most important asset of all: its exclusive right, and

obligation, to control the quality and reputation of Hungry Howie’s Goods and

Services, namely, its brand. Thus, Hungry Howie’s is experiencing uncontrollable

harm to its excellent reputation due to the negative experiences of Defendant’s

customers, as documented by the below sampling of complaints, taken from

Defendant’s Website under “Reviews” and reproduced below:




                                       17
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20   PageID.18   Page 18 of 36




                                     18
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20     PageID.19   Page 19 of 36




      23.   Defendant has clearly copied Hungry Howie’s Copyright Materials,

including in particular, the copyrighted artwork of Hungry Howie’s Copyright

Registration.   The resulting artwork on Defendant’s materials is identical, or

strikingly similar to, Hungry Howie’s copyrighted artwork. Further, Defendant has

cloned, reproduced, displayed and/or distributed portions of Hungry Howie’s

Copyright Materials without Hungry Howie’s consent or authorization on at least

Defendant’s Website and Defendant’s Mobile Application.


                                       19
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20    PageID.20   Page 20 of 36




      24.   The below screenshots of Defendant’s Website and Defendant’s

Mobile Application demonstrate Defendant’s unauthorized copying of Hungry

Howie’s Copyright Material and the look and feel of Hungry Howie’s Website and

Hungry Howie’s Mobile Application. In fact, Defendant has essentially copied

Hungry Howie’s entire menu. For example, in addition to including Defendant’s

version of Hungry Howie’s Copyright Registration, Defendant’s Website uses the

identical yellow and red colors as Hungry Howie’s and directly copies identical

photographic images, or portions thereof. Similarly, Defendant’s Mobile

Application copies certain of Hungry Howie’s Copyright Material. See below for

excerpts from Defendant’s Website and Defendant’s Mobile Application of a

sampling of Defendant’s similar and/or identical use of Hungry Howie’s Copyright

Material.

      a. Defendant’s Website:




                                      20
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20   PageID.21   Page 21 of 36




                                     21
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20   PageID.22   Page 22 of 36




      b. Defendant’s mobile application:




                                      22
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20       PageID.23    Page 23 of 36




      25.    Defendant’s confusingly similar and/or identical use of Hungry

Howie’s Copyright Material infringes upon Hungry Howie’s exclusive rights in

Hungry Howie’s Copyright Material, has deprived Hungry Howie’s of sales of

Hungry Howie’s Goods and Services and has in other respects caused irreparable

harm to Hungry Howie’s, and will continue to cause Hungry Howie’s injury and

loss of profits unless Defendant’s infringement is enjoined by this Court.

      26.    Defendant also acquired several domain name registrations and uses

many URLs incorporating Plaintiff’s “Hungry Howie’s” name and marks e to

direct business to Defendant and away from Plaintiff. Plaintiff acknowledges that

after bringing the infringing domain name registrations to Defendant’s attention,

Defendant has transferred ownership of several domain name registrations to

Hungry Howie’s. However, Defendant’s infringement continues with respect to

the URLs.     See, for example, <grubhub.com/food/hungry_howies_pizza>, the

resulting website for which is shown below, and <grubhub.com/restaurant/hungry-

howies-1874-whitaker-rd-ypsilanti/282728>, among others (collectively, the

“Infringing URLs”).




                                         23
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20     PageID.24   Page 24 of 36




      27.   Defendant’s unauthorized use of Hungry Howie’s Proprietary

Materials for the identical services of Hungry Howie’s has caused and will

continue to cause mistake or deception as to the source or origin of Defendant’s

Services and is likely to falsely suggest a relationship, connection, license,

endorsement or other association of Defendant’s Services with Plaintiff’s, to the

detriment of Hungry Howie’s and the consuming public. For example, customers

searching for Hungry Howie’s Goods and Services online are likely to be

mistakenly directed to Defendant, as shown by the below screenshot showing an

example from a Google search for the search string “hungry howie’s delivery”:




                                       24
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20      PageID.25    Page 25 of 36




      28.   Defendant’s use of Hungry Howie’s Proprietary Materials falsely

implies a relationship between Defendant and Hungry Howie’s and constitutes

unfair competition by falsely implying that Defendant is authorized to deliver

Hungry Howie’s goods to Defendant’s customers and that the quality and services

are the same as that offered by Hungry Howie’s.

      29.   Upon information and belief, Defendant is aware of and has

experience with contractual rights and their limitations related to intellectual

property through its above-mentioned business dealings with Pizza Hut’s owner

Yum! Brands. Yet, despite Hungry Howie’s expressly advising Defendant of its

franchisees’ prohibitions with respect to use of Hungry Howie’s intellectual

property under their contractual agreements, Defendant refuses to acknowledge

such rights. Hungry Howie’s has contacted Defendant on numerous occasions

requesting it refrain from using Hungry Howie’s intellectual property in all manner

and form. Thus far, Defendant has either ignored Hungry Howie’s demands or

blatantly disregarded its demands despite Hungry Howie’s advising Defendant and

putting Defendant on notice that Hungry Howie’s does not authorize Defendant to

use its intellectual property or sell its goods. Furthermore, Hungry Howie’s has

advised Defendant several times that Hungry Howie’s franchisees are prohibited

from licensing the use of Hungry Howie’s intellectual property and prohibited

from entering into business relations with third-party delivery services such as


                                        25
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20      PageID.26    Page 26 of 36




Defendant. Nevertheless, Defendant continues its unauthorized use of Hungry

Howie’s intellectual property and delivery of Hungry Howie’s goods. .

         30. Defendant’s blatant disregard for Hungry Howie’s contractual

business relations with its own franchisees is causing irreparable harm to Hungry

Howie’s by causing loss of profits and damage to its goodwill and reputation.

         31.   Hungry Howie’s attempts to resolve this dispute have been to no

avail.

                                       COUNT I
                            Federal Trademark Infringement
                              15 U.S.C. § 1114 and 1125(a)

         32.   Hungry Howie’s incorporates by reference all allegations of

Paragraphs 1-31 as if fully set forth herein.

         33.   The unauthorized appropriation and use by Defendant in commerce of

Hungry Howie’s Marks, in connection with its unauthorized provision of services

deceptively held-out as genuine, but which are not in fact provided by Hungry

Howie’s , and in many cases have resulted in orders lost, not delivered, changed,

allowed to become cold, etc., is likely to cause confusion, mistake or deception as

to the origin, sponsorship, or approval of Hungry Howie’s goods and commercial

activities, and thus infringes Hungry Howie’s rights in its federally registered

marks under 15 U.S.C. § 1114. Defendant’s actions have been carried out in willful




                                          26
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20       PageID.27   Page 27 of 36




disregard of Hungry Howie’s rights in violation of Section 32 of the Lanham Act,

15 U.S.C. § 1114.

      34.    Because Defendant’s wrongful acts have and will continue to

irreparably injure Hungry Howie’s, Hungry Howie’s Marks and the reputation and

goodwill associated therewith. Hungry Howie’s will continue to be irreparably

harmed unless Defendant is restrained from further infringement of Hungry

Howie’s Marks under Section 34(a) of the Lanham Act, 15 U.S.C. § 1116(a).

      35.    Because Defendant’s actions, on information and belief, were carried

out intentionally, willfully and/or deliberately in violation of Hungry Howie’s

rights, Hungry Howie’s is entitled to an award of treble damages under Section

35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

      36.    As a direct and proximate result of Defendant’s action, this is an

exceptional case, and thus Hungry Howie’s is entitled to an award of attorney’s

fees and costs under Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

                                    COUNT II
                            Federal Unfair Competition
                                15 U.S.C. § 1125(a)

      37.    Hungry Howie’s incorporates by reference all allegations of

Paragraphs 1-36 as if fully set forth herein.

      38.    The unauthorized use by Defendant of the Hungry Howie’s Marks for

food delivery services is likely to cause the public to mistakenly believe that such


                                          27
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20      PageID.28    Page 28 of 36




services and related goods originate from, are endorsed by or are in some way

affiliated with Hungry Howie’s and thus constitutes trademark infringement, false

designation of origin, passing off, and unfair competition and is likely to cause

Hungry Howie’s Marks to lose their significance as indicators of origin.

Defendant’s actions are in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a).

      39.    On information and belief, the unauthorized appropriation of the

Infringing Marks by Defendant as set forth above is a part of a deliberate plan to

trade on the valuable goodwill established by Hungry Howie’s Marks. The actions

of Defendant have been carried out in willful disregard of Hungry Howie’s rights

in violation of 15 U.S.C. § 1125(a).

      40.    By reason of Defendant’s actions, Hungry Howie’s has suffered and

will continue to suffer irreparable harm to the Hungry Howie’s Marks, unless

Defendant is restrained from further infringement of the Hungry Howie’s Marks

under Section 34(a) of the Lanham Act, 15 U.S.C. § 1116(a).

      41.    Defendant has been advised of the violations of Hungry Howie’s

rights. Because Defendant’s actions, on information and belief, were carried out

intentionally, willfully and/or deliberately in violation of Hungry Howie’s rights,

Hungry Howie’s is entitled to an award of treble damages under Section 35(a) of

the Lanham Act, 15 U.S.C. § 1117(a).


                                        28
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20        PageID.29   Page 29 of 36




      42.    As a direct and proximate result of Defendant’s actions, on

information and belief, this is an exceptional case, and thus entitled to an award of

attorney’s fees and costs under Section 35(a) of the Lanham Act, 15 U.S.C. §

1117(a).

                                  COUNT III
                         Federal Copyright Infringement
                                 17 U.S.C. §501

      43.    Hungry Howie’s incorporates by reference all allegations of

Paragraphs 1- 42 as if fully set forth herein.

      44.    Hungry Howie’s is the owner of unique and distinctive works,

including Hungry Howie’s Copyright Material and the artwork which is the subject

of Hungry Howie’s Copyright Registration, containing original material that is

copyrightable subject matter protected under the Copyright Laws of the United

States.

     45.     Defendant has intentionally cloned, reproduced, distributed copies of,

prepared derivative works, and/or promoted illegal and unauthorized copies of

Hungry Howie’s Copyright Material, including Hungry Howie’s Copyright

Registration, and the unauthorized display of cloned and/or derivative work based

upon Hungry Howie’s Copyright Material is in violation of Hungry Howie’s

exclusive rights in its copyright pursuant to 17 U.S.C. § 501(a).




                                           29
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20     PageID.30    Page 30 of 36




       46. By reason of Defendant’s actions, Defendant has directly,

contributorily and/or actively induced infringement of Hungry Howie’s Copyright

Material, including that protected under Hungry Howie’s Copyright Registration,

and will continue to do so in this District and elsewhere throughout the United

States to the irreparable damage of Hungry Howie’s unless enjoined by this Court

pursuant to 17 U.S.C. § 502.

      47.    Because Defendant’s actions, upon information and belief, were

carried out intentionally, willfully and/or deliberately in violation of Hungry

Howie’s proprietary and exclusive rights in its copyright, Hungry Howie’s is

entitled to increased statutory damages of $150,000 per infringing act pursuant to

17 U.S.C. § 504(C)(2).

      48.    As a direct and proximate result of Defendant’s actions, this is an

exceptional case, and thus Hungry Howie’s is entitled to an award of attorney’s

fees and costs under 17 U.S.C. § 505.

                              COUNT IV
             Common Law Unfair Competition, Misappropriation
                     And Trademark Infringement

      49.    Hungry Howie’s incorporates by reference all allegations of

Paragraphs 1-48 as if fully set forth herein.




                                          30
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20       PageID.31   Page 31 of 36




      50.    Defendant has used the Infringing Marks in a manner that is likely to

cause confusion, to cause mistake or to deceive, as to the origin, sponsorship, or

approval of Defendant’s services and commercial activities.

      51.    By its aforesaid conduct calculated to increase business and profits by

deceiving and confusing members of the public, Defendant continues to

misappropriate the valuable goodwill of Hungry Howie’s Marks, to infringe

Hungry Howie’s rights therein, and to unfairly compete with Hungry Howie’s

under the laws of Michigan.

      52.    Hungry Howie’s has suffered and will continue to suffer actual

damages unless Defendant’s conduct is enjoined.

      53.    Because Defendant’s actions, on information and belief, were carried

out intentionally, willfully and/or deliberately in violation of Hungry Howie’s

rights, an award of exemplary and/or punitive damages is justified.

                                   COUNT V
                                Unjust Enrichment

      54.    Hungry Howie’s incorporates by reference all allegations of

Paragraphs 1-53 as if fully set forth herein.

      55.    Defendant is being unjustly enriched to the damage and irreparable

harm of Hungry Howie’s.




                                          31
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20        PageID.32    Page 32 of 36




                                     COUNT VI
                   Tortious Interference with Contractual Relations

      56.    Hungry Howie’s incorporates by reference all allegations of

Paragraphs 1-55 as if fully set forth herein.

      57.    Hungry Howie’s has a contractual business relationship with its

franchisees that prohibits the franchisees from purporting to license its intellectual

property, and from entering into relationships with third-party delivery services

and authorizing the use and/or license of Hungry Howie’s intellectual property.

      58.    Defendant is aware of Hungry Howie’s contractual relationship with

its franchisees.

      59.    Despite being aware of Hungry Howie’s contractual obligations with

its franchisees, Defendant has deliberately and improperly interfered and continues

to interfere with such obligations by directly engaging with Hungry Howie’s

franchisees to sell Hungry Howie’s Goods and Services and use Hungry Howie’s

Proprietary Materials in direct violation of the terms of Hungry Howie’s

contractual relations with its franchisees.

      60.    The conduct of Defendant has caused Hungry Howie’s franchisees to

breach their contractual terms with Hungry Howie’s resulting in loss of profits and

damage to Hungry Howie’s reputation.




                                          32
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20        PageID.33   Page 33 of 36




      61.    Hungry Howie’s has been damaged by the wrongful conduct of

Defendant and will continue to be damaged unless such wrongful conduct is

enjoined by this Court and monetary relief is granted.

                             PRAYER FOR RELIEF

             WHEREFORE, Hungry Howie’s prays for entry of judgment from

this Court that:

      a.     Hungry Howie’s is the owner of the entire right, title and interest in

             and to the Hungry Howie’s Marks;

      b.     Hungry Howie’s Marks are valid, enforceable and violated by

             Defendant and that Defendant has violated and is violating other

             relevant federal and state laws and regulations;

      c.     Defendant, its agents, servants, employees, attorneys and all persons

             in active concert or participation with it, be preliminarily and

             permanently enjoined and restrained from (1) using Hungry Howie’s

             Marks, any designations incorporating the terms, “HUNGRY

             HOWIE,” “HOWIE” or Hungry Howie’s Howie Face Design [


                    ] or any variations thereof; and (2) otherwise infringing

             Hungry Howie’s Marks and competing unfairly with Hungry

             Howie’s, pursuant to 15 U.S.C. § 1116(a);



                                         33
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20     PageID.34    Page 34 of 36




      d.   Defendant willfully infringed Hungry Howie’s trademark rights,

           thereby entitling Hungry Howie’s to an aware of treble damages under

           Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a);

      e.   An Order be issued directing Defendant to take down and stop all use

           of the Infringing URLs and transfer any existing infringing domain

           name registrations to Plaintiff;

      f.   An Order be issued directing Defendant to file with this Court and

           serve a copy on Hungry Howie’s attorneys, within thirty (30) days

           after the date of entry of any injunction, a report in writing and under

           oath setting forth in detail the manner in which Defendant has

           complied with the injunction;

      g.   The Lanham Act violation by Defendant has been such as to render

           this action exceptional, and Hungry Howie’s be awarded reasonable

           attorney’s fees and costs, pursuant to 15 U.S.C. § 1117(a);

      h.   Defendant be held to have infringed Hungry Howie’s copyright and

           an increased award of statutory damages for willful infringement

           pursuant to 17 U.S.C. § 504;

      i.   Defendant be required to pay Hungry Howie’s costs of this action

           along with attorney’s fees as permitted under 17 U.S.C. § 505;




                                        34
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20      PageID.35   Page 35 of 36




      j.   Defendant required to pay to Hungry Howie’s actual damages plus

           reasonable attorney’s fees under the laws of Michigan pursuant to

           M.C.L.A. § 445.911;

      k.   A determination that Defendant has engaged in unjust enrichment;

      l.   Defendant be required to reimburse and compensate Hungry Howie’s

           for Defendant’s interference with Hungry Howie’s contractual

           relations;

      m.   An award of permanent injunctive relief against Defendant to prevent

           future interference with Hungry Howie’s contractual relationships

           with its franchisees;

      n.   Defendant be required to pay Hungry Howie’s such damages,

           statutory or otherwise, together with prejudgment interest thereon, that

           Hungry Howie’s has sustained as a consequence of Defendant’s

           wrongful acts, and to account for and return to Hungry Howie’s

           monies, profits and advantages wrongfully gained by Defendant;

      o.   All damages sustained by Hungry Howie’s be trebled;

      p.   Defendant be required to pay to Hungry Howie’s punitive and

           exemplary damages;

      q.   Defendant be required to pay to Hungry Howie’s all attorney’s fees,

           expenses and costs incurred in this action; and


                                       35
Case 2:20-cv-10616-DML-APP ECF No. 1 filed 03/06/20         PageID.36     Page 36 of 36




      r.     Hungry Howie’s be awarded such other and further relief as this Court

             may deem to be just and proper.

                                 JURY DEMAND

      Plaintiff hereby requests a trial by jury on all claims and issues so triable.

                                        Respectfully submitted,

                                        FISHMAN STEWART PLLC

Dated: March 6, 2020                    By: /Michael B. Stewart/
                                        Michael B. Stewart (P45318)
                                        Julie A. Greenberg (P38229)
                                        Linda Monge Callaghan (P63395)
                                        Attorneys for Plaintiff
                                        800 Tower Drive, Ste.610
                                        Troy, Michigan 48098
                                        Tel: (248) 594-0600
                                        Fax: (248) 594-0610
                                        mstewart@fishstewip.com
                                        jgreenberg@fishstewip.com
                                        lcallaghan@fishstewip.com

                         CERTIFICATE OF SERVICE

      I certify that on March 6, 2020, I electronically filed the forgoing paper with

the Clerk of the Court using the ECF system which will send notification of such

filing to all counsel of record on the ECF Service List.

                                        By: /Marilyn Feather/
                                              Marilyn Feather




                                          36
